Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendments filed 28 February 2022, the following has occurred: Claims 1 and 19-21 have been amended; claim 23 is newly added.
Claims 1, 4-11, 13-15, and 17-23 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 February 2022 has been entered.

Information Disclosure Statement
The Information Disclosure Statement(s) filed on 27 December 2021, has been considered by the Examiner.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-11, 13-15, and 17-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1 and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite methods for creation of a database via the organization of gene related measurement data from a sample for using the database to search for new marker candidates. The limitations of 
Claim 1
constructing a [… data structure …] of gene related information including gene related measurement data reflecting expression of a gene in a biological sample or a function of a gene product, the method comprising: [… obtaining …], information specifying a target gene with respect to a first disease among a plurality of genes of the biological sample, wherein the target gene is a gene predetermined to be used for at least one analysis from among disease risk determination, screening, differential diagnosis, prognosis prediction, recurrence prediction, efficacy prediction, and disease monitoring, with respect to the first disease; [… obtaining …], a plurality of gene related measurement data including target gene related measurement data for the target gene and non-target gene related measurement data for non-target genes, the non-target genes including genes other than the target gene among the plurality of genes of the biological sample; identifying, […], the non-target gene related measurement data, based on the information specifying the target gene, from among the plurality of gene related measurement data; in response to the identifying the non-target gene related measurement data, [… obtaining …], the identified non-target gene related measurement data among the plurality of gene related measurement data, wherein the acquired non-target gene related measurement data does not include the target gene related measurement data for the target gene; in response to the acquiring the non-target gene related measurement data, [… providing …], gene related information of the non-target genes, [… providing …] the acquired non-target gene related measurement data, wherein the output non-target gene related measurement data does not include the target gene related measurement data for the target gene; and [… saving …], the gene related information of the nontarget genes in association with biological sample related information, respectively, the biological sample related information being related to a biological sample from which the plurality of gene related measurement data was obtained, and using the [… data structure …] to search for a candidate of a new marker among the non-target genes, wherein the new marker is a disease biomarker or a target molecule for a treatment of said first disease, or is a disease biomarker or a target molecule for a treatment of a disease different from said first disease.
Claim 19
searching for a candidate for a new marker on the basis of gene related information including gene related measurement data reflecting expression of a gene in a biological sample or a function of a gene product, the method comprising: [… obtaining …], information specifying a target gene with respect to a first disease among a plurality of genes of the biological sample, wherein the target gene is a gene predetermined to be used for at least one analysis from among disease risk determination, screening, differential diagnosis, prognosis prediction, recurrence prediction, efficacy prediction, and disease monitoring, with respect to the first disease; [… obtaining …], a plurality of gene related measurement data including target gene related measurement data for the target gene and non-target gene related measurement data for non-target genes, the non-target genes including genes other than the target gene among the plurality of genes of the biological sample; identifying, […], the non-target gene related measurement data, based on the information specifying the target gene, from among the plurality of gene related measurement data; in response to the identifying the non-target gene related measurement data, [… obtaining …], the identified non-target gene related measurement data among the plurality of gene related measurement data, wherein the acquired non-target gene related measurement data does not include the target gene related measurement data for the target gene; in response to the acquiring the non-target gene related measurement data, [… providing …], gene related information of the non-target genes, [… providing …], related measurement data, wherein the output non-target gene related measurement data does not include the target gene related measurement data for the target gene; [… saving …], the gene related information of the nontarget genes in association with biological sample related information, respectively, the biological sample related information being related to the biological sample from which the plurality of gene related measurement data was acquired; matching, […], the gene related information of the non-target genes with the biological sample related information, respectively; [… obtaining …], for each of the non-target genes, a numerical value indicating a strength of a relevance between the non-target gene related measurement data included in the gene related information of the non-target genes and the biological sample related information; and determining, […], at least one non-target gene among the non-target genes that is strongly related to the biological sample related information as a candidate for a new marker, based on the numerical value, wherein the new marker is a disease biomarker or a target molecule for a treatment of said first disease, or is a disease biomarker or a target molecule for a treatment of a disease different from said first disease.
Claim 20
constructing a [… data structure …] of gene related information including gene related measurement data reflecting expression of a gene in each of biological samples or a function of a gene product, wherein data [… is used for …] verification data for searching for new markers, the method comprising: [… obtaining …], information specifying a target gene with respect to a first disease among a plurality of genes of a biological sample, wherein the target gene is a gene predetermined to be used for at least one analysis from among disease risk determination, screening, differential diagnosis, prognosis prediction, recurrence prediction, efficacy prediction, and disease monitoring, with respect to the first disease; [… obtaining …], a plurality of gene related measurement data including target gene related measurement data for the target gene and non-target gene related measurement data for non-target genes, the non-target genes including genes other than the target gene among the plurality of genes of a biological sample; identifying, […], the non-target gene related measurement data, based on the information specifying the target gene, from among the plurality of gene related measurement data; in response to the identifying the non-target gene related measurement data, [… obtaining …], the identified non-target gene related measurement data among the plurality of gene related measurement data, wherein the acquired non-target gene related measurement data does not include the target gene related measurement data for the target gene; in response to the acquiring the non-target gene related measurement data, [… providing …], gene related information of the non-target genes, [… providing …] the acquired nontarget gene related measurement data, wherein the output non-target gene related measurement data does not include the target gene related measurement data for the target gene; and [… saving …], the gene related information of the nontarget genes in association with biological sample related information, respectively, the biological sample related information being related to the biological sample from which the plurality of gene related measurement data was obtained, and using the [… data structure …] to search for a candidate of a new marker among the non-target genes, wherein the new marker is a disease biomarker or a target molecule for a treatment of said first disease, or is a disease biomarker or a target molecule for a treatment of a disease different from said first disease, and wherein, in the [… data structure …], the biological sample related information on each of the biological samples is [… saved …] in association with a gene identification and a measurement value, for the target gene and the non-target genes, respectively.
Claim 21
constructing a [… data structure …] of gene related information including gene related measurement data reflecting expression of a gene in a biological sample or a function of a gene product, the method comprising: [… obtaining …], information specifying a target gene with respect to a first disease among a plurality of genes of the biological sample, wherein the target gene is a gene predetermined to be used, for at least one analysis from among disease risk determination, screening, differential diagnosis, prognosis prediction, recurrence prediction, efficacy prediction, and disease monitoring, with respect to the first disease; [… obtaining …], a plurality of gene related measurement data including target gene related measurement data for the target gene and non-target gene related measurement data for non-target genes, the non-target genes including genes other than the target gene among the plurality of genes of the biological sample, […]; identifying, […], the non-target gene related measurement data, based on the information specifying the target gene, from among the plurality of gene related measurement data; in response to the identifying the non-target gene related measurement data, [… obtaining …], the identified non-target gene related measurement data among the plurality of gene related measurement data, wherein the acquired non-target gene related measurement data does not include the target gene related measurement data for the target gene; in response to the acquiring the non-target gene related measurement data, [… providing …], gene related information of the non-target genes, [… providing …] the acquired nontarget gene related measurement data, wherein the output non-target gene related measurement data does not include the target gene related measurement data for the target gene; and [… saving …], the gene related information for the nontarget genes in association with biological sample related information, respectively, and using the [… data structure …] to search for a candidate of a new marker among the non-target genes, wherein the biological sample related information is related to the biological sample from which the plurality of gene related measurement data was obtained and is acquired […], wherein the new marker is a disease biomarker or a target molecule for a treatment of said first disease, or is a disease biomarker or a target molecule for a treatment of a disease different from said first disease.
, as drafted, is a method, which under its broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting a first processor of an information processing apparatus, a second processor of a database storage apparatus, a database (Claims 1 and 20), a first processor of an information processing apparatus, a second processor of a database storage apparatus, a third processor of a new marker searching apparatus a database (claim 19), a first processor of an information processing apparatus, a second processor of a database storage apparatus, a database, a laboratory facility information processing apparatus and/or the medical facility information processing apparatus (Claims 21), the claimed invention amounts to managing personal behavior or interaction between people, the Examiner notes as stated in the “October 2019 Update: Subject Matter Eligibility” guidance at page 5, “certain activity between a person and a computer… may fall within the “certain methods of organizing human activity” grouping”. For example, but for the a database storage apparatus, a database (Claims 1 and 20), a first processor of an information processing apparatus, a second processor of a database storage apparatus, a third processor of a new marker searching apparatus a database (claim 19), a first processor of an information processing apparatus, a second processor of a database storage apparatus, a database, a laboratory facility information processing apparatus and/or the medical facility information processing apparatus (Claims 21), the claim encompasses a user specifying what target genes to analyze for information related to a sample obtained from a patient, and organizing the non-analyzed target genes into a data structure to allow for the user to search for new markers from the non-target genes (see Applicant’s specification paragraphs [0039]-[0041], [0066]-[0068] and [0102], describing this as human activity performed by an Examiner of the patient sample). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of a database storage apparatus, a database (Claims 1 and 20), a first processor of an information processing apparatus, a second processor of a database storage apparatus, a third processor of a new marker searching apparatus a database (claim 19), a first processor of an information processing apparatus, a second processor of a database storage apparatus, a database, a laboratory facility information processing apparatus and/or the medical facility information processing apparatus (Claims 21), which implements the abstract idea. The a database storage apparatus, a database (Claims 1 and 20), a first processor of an information processing apparatus, a second processor of a database storage apparatus, a third processor of a new marker searching apparatus a database (claim 19), a first processor of an information processing apparatus, a second processor of a database storage apparatus, a database, a laboratory facility information processing apparatus and/or the medical facility information processing apparatus (Claims 21) are recited at a high-level of generality (i.e., general purpose computers/ computer components implementing generic computer functions; see applicant’s specification Figures 13-15, 17, and paragraphs [0073]-[0083], [0107]) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim recites the additional elements of “acquiring… outputting... to the database”, “storing… ”, “wherein the data stored in the database are used as artificial intelligence training data”. The “acquiring… outputting... to the database” steps are recited at a high-level of generality (i.e., as a general means of receiving/transmitting data) and amounts to the mere transmission and/or receipt of data, which is a form of extra-solution activity. The “storing… ” steps are recited at a high-level of generality. (i.e., as a general means of storing data) and amounts to the mere storage of data, which is a form of extra-solution activity. The “wherein the data stored in the database are used as artificial intelligence training data” is recited at a high level of generality (i.e., using acquired data as training data for a generic machine learning algorithm, see Applicant’s specification paragraphs [0064] and [0070]) and amounts to generally linking the abstract idea to a particular technological environment. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a database storage apparatus, a database (Claims 1 and 20), a first processor of an information processing apparatus, a second processor of a database storage apparatus, a third processor of a new marker searching apparatus a database (claim 19), a first processor of an information processing apparatus, a second processor of a database storage apparatus, a database, a laboratory facility information processing apparatus and/or the medical facility information processing apparatus (Claims 21), to perform the noted steps amounts to no more than mere instructions to apply the exception using generic hardware components. Mere instructions to apply an exception using a generic hardware components cannot provide an inventive concept (“significantly more”).
Also, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “acquiring… outputting... to the database”, “storing… ”, “wherein the data stored in the database are used as artificial intelligence training data” were considered extra-solution activity and/or generally linking the abstract idea to particular technological environment. The “acquiring… outputting... to the database” steps have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in MPEP 2106.05(d)(II)(i) “Receiving or transmitting data over a network” is well-understood, routine, and conventional. The “storing… ” steps have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in MPEP 2106.05(d)(II)(iv) “Storing and retrieving information in memory” is well-understood, routine, and conventional. The “wherein the data stored in the database are used as artificial intelligence training data” step has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in Baliga (2020/0013480) paragraph [0029]-[0035], [0169], [0179], Alshalalfa (2019/0204322) paragraphs [0016], [0069], [0123]-[0126]; Eggan (2013/0296183) paragraphs [0529], [0954]; Murray (2002/0168664) paragraphs [0046], [0136]-[0137]; using information in a database as training data for an artificial intelligence algorithm for searching for new markers is well-understood, routine, and conventional. Well-understood, routine, and conventional elements/functions cannot provide “significantly more.” As such the claim is not patent eligible.
Claims 4-11, 13-15, 17-18 and 22-23 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible.
Claims 4 and 5 further define the obtaining of the biological sample to perform the abstract idea, however does not recite any additional elements and therefore cannot provide a practical application and/or significantly more.
Claims 6-9 further define what the gene-related measurement data is and how it is obtained for performing the abstract idea, however does not recite any additional elements and therefore cannot provide a practical application and/or significantly more.
Claims 10 and 11 further defines what the gene related information and biological sample related information is for performing the abstract idea, however does not recite any additional elements and therefore cannot provide a practical application and/or significantly more.
Claim 13 further add steps to further organize information for use, which is an abstract idea, and does not recite any additional elements and therefore cannot provide a practical application and/or significantly more
Claims 14 and 15 further define use the abstract idea to prepare a report for a user to use, and does not recite any additional elements and therefore cannot provide a practical application and/or significantly more.
Claims 17 and 18 further defines the sample and new marker candidate to search for of the abstract idea, however does not recite any additional elements and therefore cannot provide a practical application and/or significantly more.
Claim 22 further recites the hardware of claim 19, however this additional element has already been considered above, and therefore cannot provide a practical application and/or significantly more.
Claim 23, further defines receipt and storage of the target gene related information, however all of the additional elements in the claim have already been considered above, , and therefore cannot provide a practical application and/or significantly more.

Response to Arguments
Applicant's arguments filed 28 February 2022 have been fully considered but they are not fully persuasive. Applicants arguments will be addressed herein below in the order in which they appear in the response filed on 28 February 2022.

Rejections under 35 U.S.C. § 112
Regarding the rejection of claim 20, in view of the amendments to the claims the rejection has been removed.

Rejections under 35 U.S.C. § 101
Regarding the rejection of claims 1, 4-15, and 17-22, the Examiner has considered the Applicant’s arguments but does not find them persuasive. Any arguments inadvertently not addressed are unpersuasive for at least the following reasons:

Applicant argues:
In view of the amendments, it is believed that the independent claims are not directed to the abstract idea and additionally recite "significantly more.".

The Examiner respectfully disagrees.
	It is respectfully submitted the claims in view of Applicant’s specification in particular paragraphs [0039]-[0041], [0066]-[0068] and [0102] which describe searching for new markers as activity performed by an examiner of the patient sample, and as stated in the "October
2019 Update: Subject Matter Eligibility" guidance at page 5, "certain activity between a person and a computer… may fall within the "certain methods of organizing human activity" grouping". The claimed acquiring and organization of data into a data structure for subsequent searching of new markers is an abstract idea. Additionally, the additional elements do not provide a practical application as they do not provide a technical solution to a technical problem nor do they improve the performance of a computer. Therefore the claim is rejected under 101, as such, the claims are directed to an abstract idea, and Applicant’s arguments are unpersuasive.

Rejections under 35 U.S.C. § 103
Regarding the rejection of claims 1, 4-15, and 17-22, the Examiner has considered Applicant’s arguments, the Examiner finds Applicants arguments persuasive and has removed the 103 rejection accordingly, in particular the prior art does not explicitly teach nor in combination that one of ordinary skill in the art would find obvious the limitations of “"in response to the acquiring the non-target gene related measurement data ... outputting to the database storage apparatus the acquired non-target gene related measurement data, wherein the output non-target gene related measurement data does not include the target gene related measurement data for the target gene" and "storing in the database ... the gene related information of the non-target genes."”. In particular, the prior art does not explicitly teach determining a target gene, filtering out the target genes to obtain only non-target genes and processing exclusively the non-target genes to search for new markers as claimed. Therefore the 103 rejection has been removed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew E Lee whose telephone number is (571)272-8323.  The examiner can normally be reached on M-Th 9-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.E.L./Examiner, Art Unit 3626

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626